 


109 HR 4936 IH: National Fund for Excellence in American Indian Education Amendments Act of 2006
U.S. House of Representatives
2006-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4936 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2006 
Mr. Udall of Colorado introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Indian Self-Determination and Education Assistance Act to modify provisions relating to the National Fund for Excellence in American Indian Education. 
 
 
1.Short titleThis Act may be cited as the National Fund for Excellence in American Indian Education Amendments Act of 2006. 
2.National Fund for Excellence in American Indian EducationSection 501 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 458bbb) is amended— 
(1)in subsection (g), by striking paragraphs (1) and (2) and inserting the following: 
 
(1)In generalThe officers of the Foundation shall be— 
(A)a chief operating officer, to be appointed in accordance with paragraph (2); and 
(B)any other officers, to be appointed or elected in accordance with the constitution and bylaws of the Foundation. 
(2)Chief operating officer 
(A)AppointmentThe Board shall appoint a chief operating officer to the Foundation. 
(B)RequirementsThe chief operating officer of the Foundation shall— 
(i)demonstrate experience and knowledge in matters relating to— 
(I)education, in general; and 
(II)education of Indians, in particular; and 
(ii)serve at the direction of the Board.; 
(2)in subsection (l)(1), by striking “Beginning with” and all that follows through subparagraph (B) and inserting the following: “For each fiscal year following the first fiscal year during which the Foundation is in operation, the administrative costs of the Foundation shall not exceed— 
 
(A)for the first fiscal year, an amount equal to 20 percent of the sum of— 
(i)the amounts transferred to the Foundation under subsection (m) during the preceding fiscal year; and 
(ii)donations received from private sources during the preceding fiscal year; 
(B)for the second fiscal year, an amount equal to 15 percent of the sum of— 
(i)the amounts transferred to the Foundation under subsection (m) during the preceding fiscal year; and 
(ii)donations received from private sources during the preceding fiscal year; and 
(C)for the third fiscal year, and each fiscal year thereafter, an amount equal to 10 percent of the sum of— 
(i)the amounts transferred to the Foundation under subsection (m) during the preceding fiscal year; and 
(ii)donations received from private sources during the preceding fiscal year.; and 
(3)by adding at the end the following: 
 
(o)Authorization of appropriations 
(1)In generalThere is authorized to be appropriated to carry out this section $5,000,000 for each of fiscal years 2007 through 2009. 
(2)Effect on other fundsFunds appropriated under paragraph (1) shall not reduce the amount of funds available for any other program relating to Indian education.. 
3.Administrative services and supportSection 502 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 458bbb–1) is amended— 
(1)in subsection (a), by striking paragraph (2) and inserting the following: 
 
(2)may provide funds— 
(A)to pay the operating costs of the Foundation; and 
(B)to reimburse travel expenses of a member of the Board under section 501; and; and 
(2)in subsection (b)— 
(A)in the subsection heading, by striking Reimbursementt and inserting Reimbursement; and 
(B)by inserting operating and before travel expenses. 
 
